HILL, Judge.
The dispositive issue on appeal is whether the evidence was sufficient as a matter of law to support the court’s submission of the case to the jury on the separate charges against the defendant of assault on a law enforcement officer with a deadly weapon. We conclude that there was sufficient evidence for a jury to find defendant guilty of assault on each law enforcement officer, and therefore, we affirm the trial court’s judgment.
Defendant contends that the evidence at most raises a reasonable inference of an assault on only the officer defendant fired at. “The rules of law in respect to assaults are plain, but their application to the facts is sometimes fraught with difficulty. Each case must depend upon its own peculiar circumstances.” State v. *468Allen, 245 N.C. 185, 189, 95 S.E. 2d 526, 528 (1956). The circumstances of this case, briefly stated in a light most favorable to the State, involve three law enforcement officers approaching defendant’s residence as a group. Defendant opened the door and shot his rifle toward the group, narrowly missing the officer closest to defendant.
Such circumstances are sufficient to make out a case of an assault. Defendant’s actions clearly manifest a show of violence causing “the reasonable apprehension of immediate bodily harm,” State v. Ingram, 237 N.C. 197, 201, 74 S.E. 2d 532, 535 (1953), whereby another (in this case all three officers) is put in fear, and thereby forced to leave a place where he has a right to be. State v. McIver, 231 N.C. 313, 56 S.E. 2d 604 (1949).
The trial court correctly submitted the charges against the defendant of assault to the jury. In the trial below we find
No error.
Judges Hedrick and Eagles concur.